Citation Nr: 1720100	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  08-13 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine degenerative joint disease (lumbar spine disability). 

2.  Entitlement to service connection for a right knee disability secondary to a lumbar spine disability.  

3.  Entitlement to service connection for paralysis of a sciatic nerve (lower left extremity radiculopathy) secondary to a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army National Guard from November 1984 to December 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 and a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  

The Veteran first filed a claim for service connection for a back disability, which was denied by RO in May 1985.  After attempts to reopen the matter, RO denied the Veteran's petition to reopen due to lack of new and material evidence, detailed in the December 2007 rating decision.  However, the low back issue is properly back on appeal due to an earlier decision recognizing it as a new and distinct diagnosis from the previously closed issue.  In addition to his back disability, the Veteran has alleged service connection for paralysis of the sciatic nerve of the left leg and a right knee disability, both secondary to the low back condition.  Both claims were previously denied by RO in a December 2008 rating decision. 

The Veteran testified before a Decision Review Officer (DRO) in March 2010 and a Board hearing in September 2011.  The transcripts of the hearings are associated with the claims file.  

The matters were previously before the Board in March 2016 where it was remanded for further development, and are now back before the Board for appellate consideration.  



FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the lumbar spine is a congenital disorder and is not etiologically related to or aggravated by his military service.  

2.  The Veteran's right knee disability was not caused or aggravated by the degenerative arthritis of the lumbar spine.  

3.  The Veteran's left leg sciatic nerve condition was not caused by or aggravated by the degenerative arthritis of the lumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria to establish entitlement to service connection for right knee disability as secondary to a service connected disability have not been met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria to establish entitlement to service connection for paralysis of the sciatic nerve in the lower left extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  VA provided adequate notice for the Veteran's claims of service connection in a letter sent to the Veteran in October 2007 and June 2008.  In those letters, the VA advised the Veteran what information was needed to substantiate a claim for service connection.  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein, including records from the Social Security Administration as well as the Texas Department of Insurance (Division of Worker's Compensation).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  The VA has afforded the Veteran relevant examinations and opinion in November 2012, March 2015, and again in August 2016 pursuant to a March 2016 Board remand.  The resulting reports described the Veteran's claimed disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  

Furthermore, the Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

a.  Degenerative Arthritis of the Lumbar Spine 

It is the Veteran's contention that he sustained an injury to his low back during his military service.  In his September 2011 hearing, he stated that during his service in 1984, he was involved in a struggle and was pushed into the wall when he tried to save his fellow serviceman from falling out the window.  After injuring his back, he reported to sick hall the next day but was instructed by his commanding officer to not discuss the incident.  To explain his injury, he then instead claimed to have injured his back in high school.  The Veteran also stated in his hearing that he received x-rays, pain medication, and ice treatment for his back.  

Prior to service, a July 1980 private treatment record noted that the Veteran sustained a work related back injury (myositis of the back) while lifting bags of potatoes.  The physician found no evidence of abnormality of the central or peripheral nervous system and that the Veteran had a fair range of motion.  The Veteran's Service Treatment Record (STRs) dated December 1984 noted a complaint of low back pain that has lasted for one week.  The examiner made a diagnosis of partial sacralization of the L5 on the left side, with a five year history of intermittent low back pain.  

After his service, in May 1991, the Veteran reported tenderness in the upper lumbar and sacroiliac areas and was able to flex his spine 40 degrees forward when standing.  His physician opined that the Veteran had intermittent lumbosacral strain at L5 and S1.  The Veteran reported continued back pain in June 1993.  His private physician reported that the Veteran had a history of degenerative joint disease of the lumbar spine.  There, the Veteran was diagnosed with chronic lumbar pain with no neurological deficits or limitation of motion of the spine.  In November 1999, the Veteran was diagnosed with a displaced lumbar disk and underwent a lumbar laminectomy and discectomy at Hillcrest Baptist Medical Center.  After surgery, the Veteran reported improvement in his leg and hip pain.  In June 2000, pursuant to complaints of severe pain, a lumbar myelogram was performed by a private physician.  The Veteran stated to his physician that he experienced severe pain in his back that radiated down to his leg.  The results showed that there is asymmetrical left sided disc bulging with compromise of the neural foramina at L4 and L5.  The physician noted that the Veteran had minimal facet joint degenerative changes at L5 and S1, and could possibly have a lateral disk herniation.  Although the physician was able to identify a clear diagnosis, he noted in his report that the radiographic imaging studies of the Veteran's back have not shed light on the etiology of his symptoms.  

The Veteran sought treatment at Falls Community Hospital and Clinic, a private rehabilitation facility, between 2004 to 2007 as a result of pain in his neck, back, and shoulders.  Specifically, in February and August 2007, the private physician noted a clinical impression of a low back pain, with moderate severity accompanied with sharp pain, which is caused by a degenerative disc disease.  Later in September 2007, vertebral tenderness was also added as a contributor to the Veteran's back pain.  However, no determination was made regarding its etiology and relationship to the Veteran's service.  A November 2004 MRI of his back revealed evidence of hemilaminectomy on the left side and a generalized disc bulge, with no focal disc herniation at L4 and L5. There was no evidence of recurrent or residual disc herniation and no extradural abnormalities were noted.  

In June 2009, the Veteran underwent another MRI which identified degeneration at L4 and L5 with minimal NF narrowing.  A small annular tear was found in the left paracentral distribution without significant focal protrusion.  A mild disk bulge and osteophytic ridging in the left foramina region was noted.  The Veteran returned in January 2010 and reported persistent lumbar pain.  Then in October 2011, the Veteran's private physician issued a statement that aimed to clarify the Veteran's back disability by stating that the Veteran's injury in 1980 led to limited right side back pain as opposed to the injury in service, which led to a more severe condition of his left side of the spine.  However, further explanation to support this opinion was not provided.  

The Veteran was afforded a VA examination in November 2012.  There, the Veteran was diagnosed with a degenerative disc disease with a limited range of motion.  After review of the claims file, the examiner opined that the Veteran's back disability was a condition that clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in service event.  In March 2015 VA examination a diagnostic testing revealed that the Veteran suffers from a chronic lumbar spine left sciatic neuropathy at L5 and S1.  The examiner noted the Veteran's functional impairment of the thoracolumbar spine with a limited range of motion.  The Veteran had muscle spasm that resulted in abnormal gait with localized tenderness and guarding but no neurological abnormalities.  Because of this, the Veteran relies on a back brace and a cane to assist him in walking.  Based on the review of the Veteran's past medical history and his statement regarding prior injuries to his back, the VA examiner opined that the Veteran's claimed back condition, which preexisted prior to service, was not aggravated beyond its natural progression by the in service incident.  The examiner stated that the Veteran's partial sacralization of L5 reported in 1980, was not caused by the Veteran's injury in 1980 nor was it aggravated by the 1984 in service event.  Instead, this condition is more likely than not a congenital defect that was not aggravated beyond its natural condition.  However, further development was needed.  In the September 2014 remand, the Board deemed that another VA examination was needed to determine whether or not the Veteran's congenital back condition may have been superimposed by the in service injury.  

The Veteran was afforded another VA examination in August 2016.  There, the examiner confirmed the previous finding and reported that the Veteran's back condition was less likely than not incurred in or was caused by the in service event.  After review the Veteran's statements and past medical history, the examiner concluded that there was no evidence that the Veteran's lumbar spine degenerative disc disease aggravated the Veteran's pre-existing congenital defect of the L5 joint sacralziation.  There was no significant evidence to suggest that there was a superimposed injury to the back while the Veteran was in service.  While the examiner acknowledge a record of low back strain in the Veteran's STRs, the examiner concluded that the Veteran's degenerative disc disease could not be related to the strain.  With regards to the Veteran's private physician's statement about the distinction between left and right side of the back caused by differing injuries, the Veteran's extensive medical history of his back condition does not identify or specify this issue regarding the left and right side of the back.  

Based on the Veteran's long medical history, the Veteran clearly suffers from a back disability dating back prior to his military service.  However, the probative medical evidence of record does not support a conclusion of a nexus relationship between his back disability and his in service event.  His private treatment records show a continuous diagnosis of a degenerative disc disease and treatment but do not offer any explanation as to the cause.  His private physician attempted to clarify that the Veteran sustained two injuries that caused two different back conditions in an October 2011 statement.  However, that opinion was not supported by a medical explanation nor was it supported by the Veteran's own medical history.  Thus, the Board can only assign little probative weight to the October 2011 private physician statement and conclude that a grant of service connection for the Veteran's back disability is not warranted.  

b.  Right Knee Disability 

It is the Veteran's contention that his right knee disability was caused by his lumbar spine condition.  However, after service, the Veteran indicated to his private physician that he injured his right knee in November 1985 when he slipped on some liquid while working at a mall.  The physician reported that the right knee hit at the inferior edge of the patella on the edge of a concrete step.  The Veteran stated that the knee pain worsens with walking, especially when ascending stairs, and that it frequently popped.  A November 1985 physical examination reported a patella and patella tendon contusion.  The Veteran later underwent an arthroscopic procedure in March 1988 by a private physician.  There, the physician reported that the undersurface of the patella showed mild chondromalacia changes but no other definite intra-articular or extra-articular abnormalities.  The physician opined that the pain felt by the Veteran is secondary to the mild chondromalacia changes or perhaps due to the over use of his knees.  

The Veteran was afforded a VA examination in November 2012.  There, the examiner found that his right knee condition was not related to his back condition.  This was confirmed in a March 2015 VA examination where the examiner diagnosed the Veteran with a degenerative arthritis of the right knee.  The examiner noted that the Veteran experienced worsening condition with swelling in the knee cap after his knee surgery in 1985.  The swelling usually occurs daily with varying degrees of intensity, specifically when walking.  Comparatively, the Veteran denies any problems or symptoms of the left knee.  The Veteran also reported to the examiner that he injured his right knee in 1985 when he fell while working as a janitor at a mall.  During the examination, the Veteran was found to have functional impairment but maintained a normal range of motion.  Based on the Veteran's statements and his medical records, the examiner opined that the knee disability is less likely than not related to the Veteran's lumbar spine disability.  Later in an August 2016 VA examination report, the examiner confirmed that no evidence existed that showed a relationship between the Veteran's right knee condition and his low back disability.  

The Board finds that the Veteran's statements linking his right knee to his back disability is not competent for this purpose.  Although it may be erroneous to categorically reject a lay person's statements regarding a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  While the Veteran is competent to testify as to pain, he is not competent to testify as to the etiology of his right knee.  Thus, the Board can afford the Veteran's statement regarding nexus only minimal probative value.  

While the Veteran currently suffers from a degenerative knee disease, the probative medical evidence does not support his contention that this condition was caused by his low back disability.  Even if there was sufficient evidence to support this contention, the Board has opined that the Veteran's low back disability did not incur in service or was aggravated by an in service event.  For these reasons, a grant of service connection on secondary basis is not warranted.  

c.  Left Leg Sciatic Nerve 

The Board now turns to the Veteran's left leg condition.  A June 2000 private treatment record reported that the Veteran experienced severe pain in his back that radiated down to his leg.  He told the November 2012 VA examiner that when he underwent a back operation in 1999, fragments of bone and disc were removed from his back and that these fragments caused injury to his sciatic nerve.  This brings sharp pain down his left leg, which causes it to 'give out.'  The examiner noted that the Veteran experienced radicular pain on the left lower extremity at a mild level of paresthesia and/or dysesthesias, with sensation of numbness.  Diagnostic testing showed that the Veteran suffers from an incomplete paralysis at a mild level of severity of the sciatic nerve.  These findings were later confirmed in the March 2015 VA examination.  There, the examiner also added that the condition involved the L4, L5, S1, S2, and S3 nerve root.  

The November 2012 VA examiner opined that the Veteran's partial sacralization of the L5, which is more likely a congenital disease diagnosed prior to his military service, is likely responsible for the Veteran's sciatic nerve irritation of the left leg.  While the Board acknowledges the Veteran's current leg disability, service connection on a secondary basis is not granted because the Veteran's underlying back disability is not related to service.  

The Board notes the Veteran's testimony regarding ongoing leg pain and numbness.  To the extent that the Veteran contends that a medical relationship exists between his left leg and his back condition, the Board finds that the Veteran does not have the medical expertise to provide an opinion regarding the etiology of his sciatic nerve condition.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Thus, the Veteran's assertions that there is a relationship between his left leg condition as secondary to his lumbar spine disability, are not sufficient in this instance and are outweighed by the probative medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the collective evidence of record, the preponderance of the evidence is against connection between the in service event and the current disabilities.  See Gilbert, 1 Vet. App. at 54.


ORDER

1.  Entitlement to service connection for a lumbar spine degenerative joint disease (lumbar spine disability) is denied. 

2.  Entitlement to service connection for a right knee disability secondary to a lumbar spine disability is denied.  

3.  Entitlement to service connection for paralysis of a sciatic nerve (lower left extremity radiculopathy) secondary to a lumbar spine disability is denied. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


